F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                               OCT 7 1997
                            FOR THE TENTH CIRCUIT
                        _________________________________                 PATRICK FISHER
                                                                                   Clerk


 UNITED STATES OF AMERICA,

               Plaintiff-Appellee,                           No. 96-8115
                                                              (D. Wyo.)
 v.                                                      (D.C. No. 96-CR-60)

 DONALD CARAVEAU,

               Defendant-Appellant.


                         _______________________________

                             ORDER AND JUDGMENT*
                          ______________________________

Before BRORBY, BARRETT, and McKAY, Circuit Judges.
                   _______________________________


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.




      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Donald Caraveau appeals his conviction for conspiracy to possess with intent to

distribute and distribution of methamphetamine in violation of 21 U.S.C. § § 841(a)(1),

841(b)(1)(B), and 846. Michael Stukey, who was also indicted for participating in the

conspiracy, testified against Mr. Caraveau in the district court. Mr. Caraveau contends

that the district court erred by refusing to give his suggested jury instruction addressing

the uncorroborated testimony of an accomplice witness. Additionally, Mr. Caraveau

brings ineffective assistance of counsel claims against his trial and appellate attorneys.

       We exercise jurisdiction under 28 U.S.C. § 1291, and affirm the district court’s

decision and dismiss Mr. Caraveau’s ineffective assistance of counsel claims without

prejudice. Such claims of ineffective assistance of counsel should be brought in collateral

proceedings pursuant to 28 U.S.C. § 2255. See United States v. Galloway, 56 F.3d 1239,

1240 (10th Cir. 1995) (en banc).

       The district court’s refusal to give Mr. Caraveau’s particular instruction is

reviewed for abuse of discretion. Harrison v. Eddy Potash, Inc., 112 F.3d 1437, 1442

(10th Cir. 1997), petition for cert. filed, 66 U.S.L.W. 3137 (U.S. Aug. 6, 1997) (No.

97-232). The instructions themselves are reviewed de novo “to determine whether, as a

whole, they correctly stated the governing law and provided the jury with an ample

understanding of the issues and applicable standards.” Id.; United States v. Swallow, 109

F.3d 656, 658 (10th Cir. 1997).




                                              2
       Mr. Caraveau asserts that according to United States v. Owens, 460 F.2d 268 (10th

Cir. 1972), the district court committed plain and reversible error when it failed to recite

Mr. Caraveau’s suggested instruction on the testimony of accomplices. United States v.

Owens requires no such result. Owens holds that where the only evidence directly

implicating a defendant is the testimony of acknowledged accomplices, a cautionary

instruction apprising the jury of the potentially unreliable nature of the accomplices’

testimony is required. Id. at 269. Such a cautionary instruction was not required in Mr.

Caraveau’s case because evidence was presented at trial in support of the accomplice

testimony; Mr. Stukey’s testimony was corroborated in part by Federal Express receipts

and Mr. Caraveau’s own taped statement.

       Moreover, even if the accomplice testimony had been uncorroborated, the jury was

properly cautioned by the district court’s instructions. See United States v. Torres, 53

F.3d 1129, 1140 (10th Cir.), cert. denied, 515 U.S. 1152 (1995); United States v.

Chatman, 994 F.2d 1510, 1514-15 (10th Cir.), cert. denied, 510 U.S. 883 (1993); Owens,

460 F.2d at 269. The court instructed the jury that accomplice testimony

       may be received and considered by the jury, even though not corroborated
       by other evidence, and given such weight as the jury feels it should have.
       The jury, however, should determine whether an accomplice’s testimony
       has been affected by any interest the accomplice may have in obtaining a
       reduction in punishment or other benefit and should keep in mind that such
       testimony is always to be received with caution and considered with great
       care.




                                              3
R., Vol. 2, Inst. 36. In another instruction, the district court stated that the “evidence of

Mr. Stukey’s plea of guilty is admitted . . . so that you may assess the credibility of Mr.

Stukey as part of your duty in assessing the credibility of each and every witness who

appeared in this case.” R., Vol. 2, Inst. 40A. The district court committed no error in

refusing to give Mr. Caraveau’s suggested instruction. The given instructions, as a

whole, were sufficiently cautionary, and Mr. Caraveau “is not entitled to ‘any specific

wording of instructions.’” United States v. McGuire, 27 F.3d 457, 462 (10th Cir. 1994)

(quoting United States v. Bryant, 892 F.2d 1466, 1468 (10th Cir. 1989)).

       The judgment of the trial court is AFFIRMED, and the ineffective assistance of

counsel claims are DISMISSED without prejudice.

                                                           Entered for the Court


                                                           Monroe G. McKay
                                                           Circuit Judge




                                               4